179 F.3d 952
UNITED STATES of America,v.Reginald McGLORY, Appellant.
No. 97-3057.
United States Court of Appeals, Third Circuit.
Filed July 8, 1999

Before: BECKER, Chief Judge, SLOVITER, MANSMANN GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, and RENDELL, Circuit Judges.
ORDER FOR REHEARING EN BANC
BECKER, Chief Judge.


1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is


2
ORDERED that the Clerk of this Court list the above for rehearing en banc at the convenience of the Court.